UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7420


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN THOMAS REARDON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:12-cr-00141-MOC-1)


Submitted: June 19, 2019                                          Decided: July 26, 2019


Before AGEE and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Thomas Reardon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Thomas Reardon appeals from the district court’s order denying his 18 U.S.C.

§ 3582 (2012) motion for reduction of his sentence. The district court determined that

Reardon was ineligible for a sentence reduction under U.S. Sentencing Guidelines Manual

§ 1B1.10(b)(2)(A). On appeal, Reardon provides reasons that his sentence should be

lowered, but he does not challenge the district court’s conclusion that he is ineligible for a

§ 3582 reduction. Accordingly, he has waived review of this issue. See 4th Cir. R. 34(b)

(“The [c]ourt will limit its review to the issues raised in the informal brief.”); Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (noting importance of Rule 34(b)).

       As such, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2